259 S.W.3d 628 (2008)
David Michael HELSEL, Appellant,
v.
Katherine Louise HELSEL, Respondent.
No. WD 68460.
Missouri Court of Appeals, Western District.
August 19, 2008.
Dennis J. Campbell Owens, Kansas City, MO, for appellant.
Craig Dale Ritchie, St. Joseph, MO, for respondent.
Before HAROLD L. LOWENSTEIN, Presiding Judge, PAUL M. SPINDEN, Judge, and VICTOR C. HOWARD, Judge.

ORDER
David Helsel appeals the circuit court's judgment denying his motion to modify his child support obligations. We affirm in this per curiam opinion. Rule 84.16(b).